Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
              EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended to meet a condition for allowance as follows: 
	In claim 15, in the last line of claim 15, delete words “, and” at the end of this claim.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claim 1, the present invention from the present application discloses an image forming apparatus in which “a part of the displayed image is hidden by the item; cause, while the displayed image is touched, the display not to display the item; and cause the item is display in accordance with response to an end of the touch operation” which is allowable in combination with the other claimed limitations. 
As to claim 8, the present invention from the present application discloses method in which “ a part of the image is not displayed and the item is displayed instead of the part of image; and cause, while the displayed image is touched, the display to display the part of the image and not to display the item, wherein the part of the image is to be not displayed in accordance with an end of the touch” which is allowable in combination with the other claimed limitations. 
As to claim 15, the present invention from the present application discloses an image forming apparatus in which “a part of the displayed image is not visible by the item; and causing, while the displayed image is touched, the display not to display the item; wherein the part of the item is to be not visible in accordance with response to an end of the touch operation” which is allowable in combination with the other claimed limitations. 

The closest prior art such as Lee et al. (US P. No. 2021/0279713) and Matsushima (US P. No. 11,127,113), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above, and including an updated electronic text search, fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Lee et al. (US P. No. 2021/0279713) discloses a touchscreen display; an image sensor; and a processor electrically connected with the touchscreen display and the image sensor, the processor configured to: display a lock screen via the touchscreen display, in response to an occurrence of a specified event while the lock screen is displayed via the touchscreen display, display a notification corresponding to the specified event as at least partially overlapped with the lock screen, perform a first authentication based on an image of a user obtained via the image sensor while the notification is displayed as at least partially overlapped with the lock screen, based on a success of the first authentication, display first additional information related to the specified event via the touchscreen display as at least partially overlapped with the lock screen, the first additional information previously hidden from view before the first authentication, perform a second authentication based on a touch input obtained via the touchscreen display, and based on a success of the second authentication, display second additional information related to the specified event via the touchscreen display, the second additional information previously hidden from view before the second authentication.
	Matsushima (US P. No. 11,127,113) discloses an enlargement area frame based on information about the enlargement area (enlargement position and enlargement magnification), stored in the nonvolatile memory, is superimposed and displayed on the LV image according to pressing of the enlargement button or a touch-down on an enlargement touch button. The nonvolatile memory stores the information about the enlargement area in an updatable manner. The enlargement area set in the previous LV enlargement mode is stored in the nonvolatile memory. Subsequently, if the pressing of the enlargement button is released (cancelled) or a touch-up from the enlargement touch button is made, an enlarged display of the LV image in the enlargement area indicated by the enlargement area frame is provided.

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Apr. 26, 2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672